     Case 2:20-cv-01544-JCM-VCF Document 89 Filed 07/20/21 Page 1 of 7



 1   JAMES P. KEMP, ESQ., STATE BAR NO. 6375
     VICTORIA L. NEAL, ESQ., STATE BAR NO. 13382
 2   KEMP & KEMP
     7435 W. Azure Drive, Suite 110
 3   Las Vegas, NV 89130
     Tel:   702-258-1183
 4   Fax: 702-258-6983

 5   Attorneys for Plaintiff, Natalie Ruisi

 6   BROOKE A. BOHLKE, STATE BAR NO. 9374
     WOOD, SMITH, HENNING & BERMAN LLP
 7   2881 Business Park Court, Suite 200
     Las Vegas, NV 89128-9020
 8   Tel: 702.251.4127
     Fax: 702.251.5405
 9   Email: BBohlke@wshblaw.com
10   JASON S. MILLS (admitted pro hac vice)
     GEORGE S. BENJAMIN (admitted pro hac vice)
11   MORGAN, LEWIS & BOCKIUS LLP
     300 South Grand Avenue, Twenty-Second Floor
12   Los Angeles, CA 90071-3132
     Tel: 213.612.2500
13   Fax: 213.612.2501
     Email: jason.mills@morganlewis.com
14          george.benjamin@morganlewis.com

15   Attorney for Defendants

16                                UNITED STATES DISTRICT COURT

17                                       DISTRICT OF NEVADA
     NATALIE RUISI,                                  Case No. 2:20-CV-01544-JCM-VCF
18
                            Plaintiff,               JOINT STIPULATION AND
19                                                   REQUEST TO CONTINUE THE
                    vs.                              COURT’S JULY 27, 2021 HEARING
20                                                   ON PLAINTIFF’S MOTION TO
     ARAMARK SPORTS AND                              COMPEL [ECF NO. 82] AND MOTION
21                                                   FOR LEAVE TO FILE
     ENTERTAINMENT SERVICES, LLC, a
     Foreign Limited Liability Company;              CONFIDENTIAL DOCUMENTS [ECF
22                                                   NO. 83]; AND [PROPOSED] ORDER
     ARAMARK CAMPUS, LLC, a Foreign                  THEREON
23   Limited Liability Company; ARAMARK
     EDUCATIONAL GROUP, LLC, a Foreign               Magistrate Judge: Hon. Cam Ferenbach
24
     Limited Liability Company; ARAMARK
     EDUCATIONAL SERVICES, LLC, a                    Trial Date:         None Set
25
     Foreign Limited Liability Company;
26   ARAMARK SPORTS AND
     ENTERTAINMENT GROUP, LLC, a
27   Foreign Limited Liability Company;
     ARAMARK SERVICES, INC., a Foreign
28
                                                 1                 Case No. 2:20-CV-01544-JCM-VCF
       JT. STIP. AND REQUEST TO CONT. MTN TO COMPEL HEARING DATE; AND [PROPOSED] ORDER
     Case 2:20-cv-01544-JCM-VCF Document 89 Filed 07/20/21 Page 2 of 7



 1   Corporation; and, ROE Business
     Organizations I-X; and DOE INDIVIDUALS
 2   I-X, Inclusive,
                           Defendants.
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                              2             Case No. 2:20-CV-01544-JCM-VCF
       JT. STIP. AND REQUEST TO CONT. MTN TO COMPEL HEARING DATE; AND [PROPOSED] ORDER
     Case 2:20-cv-01544-JCM-VCF Document 89 Filed 07/20/21 Page 3 of 7



 1   TO THE COURT, THE PARTIES AND THEIR ATTORNEYS OF RECORD:

 2           Plaintiff, Natalie Ruisi (“Plaintiff”), and Defendants, Aramark Campus, LLC, et al.

 3   (“Defendants”), hereby and through their respective counsel of record, submit the following Joint

 4   Stipulation and Request to continue the Court’s July 27, 2021 in person hearing of Plaintiff’s

 5   Motion to Compel [ECF No. 82] and Motion for Leave To File Confidential Documents Under

 6   Seal [ECF No. 83], in light of the Parties’ scheduled August 9, 2021 mediation, and request that a

 7   new hearing date be set for August 16, 2021, or a date thereafter that is convenient for the Court.

 8                                              RECITALS

 9           1.     WHEREAS, on May 19, 2021, Plaintiff filed her Motion to Compel Responses To

10   Plaintiff’s First, Second and Third Sets of Interrogatories and First And Second Sets of Requests

11   for Production of Documents (“Motion To Compel”) [ECF No. 82]; and her Motion for Leave To

12   File Confidential Documents Under Seal [ECF No. 83] (collectively “Motions”);

13           2.     WHEREAS, on June 2, 2021, Defendant Aramark Campus, LLC, filed its

14   Opposition to Plaintiff’s Motion to Compel [ECF No. 85];

15           3.     WHEREAS on June 8, 2021, Plaintiff filed her Reply in support of her Motion to

16   Compel [ECF No. 86];

17           4.     WHEREAS on June 21, 2021, this Court ordered that an in-person hearing on

18   Plaintiff’s Motions be scheduled for 10:00 a.m., July 27, 2021, in Courtroom 3D (“Hearing”) [ECF

19   No. 87];

20           5.     WHEREAS, on July 16, 2021, the Parties met and conferred to discuss mediating

21   this case.

22           6.     WHEREAS, on July 18, 2021, the Parties agreed to mediate this case with the Hon.

23   Peggy A. Leen (Ret.) of JAMS;

24           7.     WHEREAS on July 19, 2021, the Parties’ scheduled a half-day mediation with the

25   Hon. Peggy A. Leen (Ret.) of JAMS for August 9, 2021;

26           8.     WHEREAS, in light of the Parties’ good faith attempt to resolve this matter at

27   mediation on August 9, 2021, good cause exists to continue the Court’s Hearing to August 16,

28   2021, or a date thereafter that is convenient for the Court to afford the Parties an opportunity to
                                                      3                 Case No. 2:20-CV-01544-JCM-VCF
        JT. STIP. AND REQUEST TO CONT. MTN TO COMPEL HEARING DATE; AND [PROPOSED] ORDER
     Case 2:20-cv-01544-JCM-VCF Document 89 Filed 07/20/21 Page 4 of 7



 1   resolve this matter before having to expend resources in preparation for the Hearing, and to avoid

 2   the Court from having to unnecessarily prepare for the Hearing prematurely; and

 3          9.      WHEREAS, counsel for the Parties have reached an agreement as specified and

 4   stipulated below.

 5                                            STIPULATION

 6          IT IS HEREBY STIPULATED AND AGREED by and between the undersigned Parties

 7   through their respective counsel of record that:

 8          1.      The Hearing on Plaintiff’s Motions be continued from July 27, 2017 at 10:00 a.m.

 9   to August 16, 2021, or a date thereafter that is convenient for the Court; and

10          2.      Should the Parties’ not resolve this matter at the scheduled August 9, 2021

11   mediation, the Parties will submit a new discovery schedule for the Court’s approval.

12           IT IS SO STIPULATED.

13    Dated: July 20, 2021                          KEMP & KEMP

14

15                                                  By:       /s/ Victoria L. Neal
                                                            James P. Kemp
16                                                          Victoria L. Neal
                                                            Attorneys for Plaintiff Natalie Ruisi
17

18    Dated: July 20, 2021                          MORGAN, LEWIS & BOCKIUS LLP
19
20                                                  By:       /s/ George S. Benjamin
                                                            Jason S. Mills
21                                                          George S. Benjamin
                                                            Attorneys for Defendants
22

23

24

25

26

27

28
                                                        4                  Case No. 2:20-CV-01544-JCM-VCF
        JT. STIP. AND REQUEST TO CONT. MTN TO COMPEL HEARING DATE; AND [PROPOSED] ORDER
     Case 2:20-cv-01544-JCM-VCF Document 89 Filed 07/20/21 Page 5 of 7
     7


 1                                              ATTESTATION
 2          I, George Benjamin, am the ECF user whose identification and password are being used to
 3   file this Joint Stipulation and Request to Continue the Court’s July 27, 2021 Hearing on
 4   Plaintiff’s Motion to Compel [ECF No. 82] and Motion for Leave to File Confidential Documents
 5   [ECF No. 83]; and [Proposed] Order. In compliance with LR IC 5-1(d), I hereby attest that
 6   Victoria L. Neal concurs in this filing.
 7    Dated: July 20, 2021                         MORGAN, LEWIS & BOCKIUS LLP
 8

 9                                                 By:     /s/ George S. Benjamin
                                                         Jason S. Mills
10                                                       George S. Benjamin
                                                         Attorneys for Defendants
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     5                 Case No. 2:20-CV-01544-JCM-VCF
        JT. STIP. AND REQUEST TO CONT. MTN TO COMPEL HEARING DATE; AND [PROPOSED] ORDER
     Case 2:20-cv-01544-JCM-VCF Document 89 Filed 07/20/21 Page 6 of 7



 1                                      ORDER

 2          Based on the stipulation of the Parties, and good cause shown, the Court’s July 27, 2021

 3   hearing on Plaintiff’s Motion to Compel [ECF No. 82] and Motion for Leave To File Confidential

 4   Documents Under Seal [ECF No. 83], is vacated, and a new hearing date is set for
      10:00 AM, August 26, 2021, in Courtroom 3D
 5   _____________________________________.

 6

 7          IT IS SO ORDERED.

 8           7-20-2021
     Dated:______________________________              ____________________________________
 9                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                   6                Case No. 2:20-CV-01544-JCM-VCF
       JT. STIP. AND REQUEST TO CONT. MTN TO COMPEL HEARING DATE; AND [PROPOSED] ORDER
     Case 2:20-cv-01544-JCM-VCF Document 89
                                         88 Filed 07/20/21 Page 7 of 7



 1                                 CERTIFICATE OF SERVICE

 2         The undersigned hereby certifies that on the date indicated below, a copy of the JOINT

 3   STIPULATION AND REQUEST TO CONTINUE THE COURT’S JULY 27, 2021

 4   HEARING ON PLAINTIFF’S MOTION TO COMPEL [ECF NO. 82] AND MOTION

 5   FOR LEAVE TO FILE CONFIDENTIAL DOCUMENTS [ECF NO. 83]; AND

 6   [PROPOSED] ORDER THEREON was served on the following as indicated:

 7         All Parties Registered Through the CM/ECF system.

 8         Dated this 20th day of July 2021.

 9                                              MORGAN, LEWIS & BOCKIUS LLP

10

11                                              By:      /s/ George S. Benjamin
                                                       Jason S. Mills
12                                                     George S. Benjamin
                                                       Attorneys for Defendants
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                   7                 Case No. 2:20-CV-01544-JCM-VCF
       JT. STIP. AND REQUEST TO CONT. MTN TO COMPEL HEARING DATE; AND [PROPOSED] ORDER
